The opinion of the court was delivered
Per Curiam.
After a joint trial with several others, appellant Yernon Lee James was convicted of sodomy. The convictions of two. of the co-defendants, John Shannon and John Henry Taylor, were reversed by this Court. State v. Taylor, 46 N. J. 316 (1966). On this direct appeal, which we allowed, James urges the same grounds for reversal as did Shannon and John Henry Taylor. We agree that the conviction of James was tainted with the same error which *11required the reversal in State v. Taylor, supra. Therefore the judgment of conviction must he reversed.
For reversal — Chief Justice Weintkaub and Justices Jacobs, Ekancts, Pboctok, Goldmann, Schettino and Haneman—7.
For affirmance—None.